Order entered February 4, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01316-CV

                              HAWTHORNE, TAMMI, Appellant

                                              V.

             PREMIER COMMUNITIES MANAGEMENT, ET AL, Appellees

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-01936-2011

                                           ORDER
       The supplemental clerk’s record is overdue in this appeal. On January 8, 2014, we

ordered the Collin County District Clerk to file a supplemental clerk’s record by January 22,

2014 containing (1) Defendant Huffines Communities, Inc.’s September 6, 2012 Second Motion

for Traditional and No-Evidence Summary Judgment and (2) Plaintiff Tammi Hawthorne’s

October 4, 2012 Response to Defendant Huffines Communities, Inc.’s Second Motion for

Traditional and No-Evidence Summary Judgment. To date, the Collin County District Clerk has

neither filed the supplemental clerk’s record nor otherwise corresponded with the Court

regarding the record.

       So that this appeal can proceed, we again ORDER the Collin County District Clerk to

file by February 18, 2014, a supplemental clerk’s record containing (1) Defendant Huffines
Communities, Inc.’s September 6, 2012 Second Motion for Traditional and No-Evidence

Summary Judgment and (2) Plaintiff Tammi Hawthorne’s October 4, 2012 Response to

Defendant Huffines Communities, Inc.’s Second Motion for Traditional and No-Evidence

Summary Judgment. If the supplemental clerk’s record is not filed by the date specified, we will

utilize the available remedies to obtain the supplemental clerk’s record.

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Andrea Stroh Thompson, Collin County District Clerk.



                                                     /s/     LANA MYERS
                                                             PRESIDING JUSTICE